PER CURIAM
Employer petitions for review of our decision, 93 Or App 780, 764 P2d 625 (1988), in which we affirmed the referee’s and the Board’s conclusion that claimant’s knee condition is compensable. We treat the petition as a petition for reconsideration and allow it.
Employer contends that the referee’s opinion and order, which was adopted by the Board, is not sufficient for judicial review. Armstrong v. Asten-Hill Co., 90 Or App 200, 752 P2d 312 (1988). Particularly, employer complains that the order does not address whether claimant’s condition is compensable in the light of Wheeler v. Boise Cascade, 298 Or 452, 693 P2d 632 (1985), and Weller v. Union Carbide, 288 Or 27, 602 P2d 259 (1979). We agree that the order is deficient and does not meet the guidelines propounded in Armstrong v. Asten-Hill Co., supra.
Reconsideration allowed; former opinion withdrawn; reversed and remanded for reconsideration.